DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-5, 9-15, 19 are currently pending and have been examined. 
This action is made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/864,526, filed on 05/01/2020.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Applicant has argued on page 9 of remarks that Nagashima does not teach limiting maximum acceleration to a specific value. The claims as amended dated 6/14/2022 are written to a high degree of generality and nowhere specifically state that the maximum acceleration is limited to a specific value. The claims as amended disclose that the vehicle has a maximum acceleration value which is based on properties of the vehicle during the third section, based on the magnitude of the target acceleration, and a safety coefficient. Nagashima discloses a system which limits the vehicles maximum acceleration based on properties of the vehicle, the redline, which directly affects how much the vehicle is able to accelerate at a present time. Through combination with Lee which determines the maximum safe acceleration of the vehicle to maintain grip/ safe driving through a turn, the system is maintaining a safe maximum acceleration based on the properties of the vehicle and is determined based on the magnitude of the target acceleration.

Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding “wherein Gmax=alGmaxl where a satisfies the range of 0<a<1.” New art has been included to render obvious how it would have been obvious to one skilled in the art by the time of the effective filing date to have limited the engine performance to fall within a set factor of safety to prevent damage to the engine. Factor of safety is a widely used and basic concept of engineering design.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 9-15, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a Gmax” in claim 1 and 11 is used by the claim to mean “a maximum acceleration based on the properties of the vehicle,” while the accepted meaning in terms of the instant limitations is “the magnitude IGmaxI of the target acceleration” The term is indefinite because it is unclear in the claim if Gmax is a maximum acceleration or if Gmax is the magnitude of the target acceleration. The first stated Gmax is determined based on the target acceleration and other factors so the values cannot be the same.

Claims 1-5, 9-15, 19 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
The independent claims state “Gmax is a maximum acceleration based on the properties of the vehicle during the third section and is determined based on the magnitude IGmaxI” It is not clear how a value can be determined based on the magnitude of itself. The magnitude of a value is found once a value has first been established. A maximum acceleration Gmax cannot be determined based on the Magnitude IGmaxI. The specification is lacking essential steps of how a value is determined based on the magnitude of itself.

Claim Objections
Claims 1-5, 9-15, 19 are objected to because of the following informalities:  
the equation of “wherein Gmax=alGmaxl where a satisfies the range of 0<a<1” in independent claims 1 and 11 is unclear in regards to the invention as it is valid only when Gmax is zero. The scaler quantities of Gmax and IGmaxI will only be equal in the equation when Gmax and IGmaxI is equal to zero. “wherein Gmax=alGmaxl where a satisfies the range of 0<a<1.” As stated previously in the claim Gmax is a value of acceleration. When the acceleration vector in one direction is taken as a magnitude, the magnitude will always equal the absolute value of the acceleration. It is unclear mathematically how the equation above is valid for any case besides where Gmax=0. “a” is specifically stated that it is not equal to 1, which would otherwise make the equation valid. As Gmax=0 is the only valid solution, maximum acceleration of the system must be 0 as interpreted literally. For the sake of examination, the equation has been interpreted to mean that the maximum acceleration that the vehicle will move is a percentage (a) of the maximum possible acceleration of the vehicle at the third section point. Additionally, if Gmax is instead stated to be a vector quantity made up of the lateral and longitudinal component, then the equation will still not be valid as the scaler quantify of IGmaxI cannot be compared to its vector components.

Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Et al. (U.S. Pub No. 20090037062) in view of Naoki (German Pub No. DE 102011005970), Engineering toolbox: centripetal force, Nagashima (U.S. Pat No. 9278698), and KTU Web (Factor of Safety in Engineering Design Explained)

Regarding Claims 1, 10, and 11:
Lee Et al. teaches 
A computer readable recording medium configured to store an application program executed by a processor: (See Figure. 1 which shows a capable system onboard a vehicle.)
detecting, by a processor, a curved road ahead of a vehicle, [has a curvature equal to or greater than a threshold value;] (Fig. 2 processor(s) (elements 40, 46, 48, 50, and 56; “detecting a road curve as vehicle approaches the curve… system generates a curvature profile for different curvature data points” [0009])
Calculating, by the processor, a target acceleration to enter the curved road; generating, by a processor, a driving pattern using a magnitude of the target acceleration; (Fig 1, item 12, processor elements of Fig 2 held in control system 12; Fig. 2 processor(s) (elements 40, 46, 48, 50, and 56; “the system generates a desired speed profile for the curvature points. The desired speed profile and the actual vehicle speed are compared to determine whether the vehicle is traveling too fast for the target speed at each profile point. If so, the system provides a command to decelerate the vehicle as it navigates around the curve.” [0009])
calculating, by the processor, an acceleration profile based on the driving pattern; (“sent to an acceleration profile processor 50 to generate an acceleration command A.sub.x.sub.--.sub.cmd based on the current vehicle speed V.sub.x and the desired speed profile” [0027])
Outputting, by the processor, a control torque based on the acceleration profile, and controlling the vehicle. (Fig. 2 processor(s) (elements 40, 46, 48, 50, and 56; “The curve speed control system 12 can provide automatic braking to the wheels 14-20 through a braking control module 22 if the system 12 is enabled and the vehicle 10 is traveling toward or around a curve too quickly. Further the curve speed control system 12 can provide vehicle acceleration by an acceleration control module 24 if the system 12 is part of a vehicle speed control system, such as an adaptive cruise control (ACC) system, well known to those skilled in the art.” [0016])
wherein controlling the vehicle includes: 
controlling a deceleration based on the target acceleration during a first section corresponding to a section between a current position of the vehicle and a point at which the vehicle enters the curved road, (“a curve speed control system for a vehicle that automatically provides a braking command to vehicle brakes if the system is activated and the vehicle is approaching a curve too quickly.” [0015])
controlling turning of the vehicle to reduce a magnitude of a longitudinal acceleration based on the target acceleration during a second section corresponding to a section between the first section and a maximum curvature point of the curved road, (“The desired speed profile and the actual vehicle speed are compared to determine whether the vehicle is traveling too fast for the target speed at each profile point. If so, the system provides a command to decelerate the vehicle as it navigates around the curve.” [009])
controlling an acceleration of the vehicle includes: calculating a longitudinal acceleration ax and a lateral acceleration ay in consideration of a maximum acceleration based on properties of the vehicle during a third section corresponding to a section between the second section and a point at which the vehicle leaves the curved road, (“The desired speed profile and the actual vehicle speed are compared to determine whether the vehicle is traveling too fast for the target speed at each profile point. If so, the system provides a command to decelerate the vehicle as it navigates around the curve.” [009]; “Although lateral dynamics of a vehicle is a primary factor in deciding the desired curve speed, there are many other defining factors, such as driver comfort level, ... If the maximum lateral acceleration is limited to A.sub.y for driver comfort, then equation (4) can be written for a desired comfort speed” [25] The desired speed profile is based on the maximum longitudinal speed/ acceleration of the vehicle as well as the additional lateral acceleration through the turn. The system calculates this through the turn at any point so it will be used during the “third” section as the vehicle leaves the turn.)

wherein a speed limit Vlimit is changed depending on a coefficient of friction and a degree of curvature of a road corresponding to a maximum speed for entry into the curved road, and (“The road curvature profile is then sent to a desired speed profile processor 48 that generates a desired or target vehicle speed profile that provides a target speed for each curvature data point 66 by referring to a target speed look-up table computed offline for a given curvature or road radius. The target speed profile is modified based on vehicle characteristics, driver preference or other road information such as, bank angle, road gradient and other conditions. The vertical and the radial force equilibrium equations for a vehicle to slip out of a curve with a bank angle .theta. and a road friction coefficient .mu. can be defined as:
mg - N cos .theta. + .mu. N sin .theta. = 0 ( 2 ) mV x 2 R - N sin .theta. + .mu. N cos .theta. = 0 ( 3 ) ##EQU00001##
Where m is the vehicle mass, R is the radius of curvature of the curve and g is the acceleration constant.
[0024] The critical speed V.sub.x.sub.--.sub.critical that would cause a vehicle to slide out of a curve can be provided from equations (2) and (3) as:
V x_critical = A y ( sin .theta. + .mu. cos .theta. ) cos .theta. - .mu. sin .theta. ( 4 ) ##EQU00002##
Where A.sub.y=Rg.” [22-24] The system Is creating a max speed to safely traverse a curve based on friction of the road and the degree of curvature of the road)

Wherein the maximum speed is a maximum allowable speed of the vehicle for the first section (“The road curvature profile is then sent to a desired speed profile processor 48 that generates a desired or target vehicle speed profile that provides a target speed for each curvature data point 66 by referring to a target speed look-up table computed offline for a given curvature or road radius. The target speed profile is modified based on vehicle characteristics, driver preference or other road information such as, bank angle, road gradient and other conditions. The vertical and the radial force equilibrium equations for a vehicle to slip out of a curve with a bank angle .theta. and a road friction coefficient .mu. can be defined as:
mg - N cos .theta. + .mu. N sin .theta. = 0 ( 2 ) mV x 2 R - N sin .theta. + .mu. N cos .theta. = 0 ( 3 ) ##EQU00001##
Where m is the vehicle mass, R is the radius of curvature of the curve and g is the acceleration constant.
[0024] The critical speed V.sub.x.sub.--.sub.critical that would cause a vehicle to slide out of a curve can be provided from equations (2) and (3) as:
V x_critical = A y ( sin .theta. + .mu. cos .theta. ) cos .theta. - .mu. sin .theta. ( 4 ) ##EQU00002##
Where A.sub.y=Rg.” [22-24] The system Is creating a max speed to safely traverse a curve based on friction of the road and the degree of curvature of the road. The system is finding the safe max speed when the vehicle is driving, including during the first section)


wherein a Gmax is a maximum acceleration based on the properties of the vehicle during the third section and is determined based on the magnitude IGmaxl of the target acceleration (“The desired speed profile and the actual vehicle speed are compared to determine whether the vehicle is traveling too fast for the target speed at each profile point. If so, the system provides a command to decelerate the vehicle as it navigates around the curve.” [009]; “Although lateral dynamics of a vehicle is a primary factor in deciding the desired curve speed, there are many other defining factors, such as driver comfort level, ... If the maximum lateral acceleration is limited to A.sub.y for driver comfort, then equation (4) can be written for a desired comfort speed” [25] The desired speed profile is based on the maximum longitudinal speed/ acceleration of the vehicle as well as the additional lateral acceleration through the turn. System is determining the maximum acceleration based on the target acceleration. The system is using properties of the vehicle as it is comparing speed profile to actual speed which will change how it will accelerate to reach/ limit to that speed)


Although Lee does teach a system and memory, as mapped above, Naoki explicitly teaches, see below. 
Lee Et al. does not explicitly teach comparison of the curve to a threshold value or the outputting of driving torque and steering torque corresponding to the longitudinal acceleration and the lateral acceleration to an engine device and steering device, however Naoki does explicitly teach:

has a curvature equal to or greater than a threshold value; (detection means for detecting a first approximate curve for each of a plurality of detection points having the distance equal to or greater than the predetermined value among the obtained plurality of detection points; second detection means for detecting a second approximate curve for each of a plurality of detection points having the distance smaller than the predetermined value among the obtained plurality of detection points; and estimating means for estimating the shape of the road by combining the first and second approximate curves detected by the first and second detecting means, respectively.” [006] (2nd par of summary section))

outputting a driving torque and steering torque corresponding to the longitudinal acceleration ax and the lateral acceleration av to an engine device and a steering device, and controlling the acceleration of the vehicle, (“The controlled unit 30 is configured as a general microcomputer including a CPU, a ROM, and a RAM to control variously upon receipt of the information from the road shape estimation unit 10 perform. For example, the various controllers include automatic driving in which, for example, the accelerator, the brake and the steering wheel of the vehicle are automatically controlled (automatic cruise control)” pg. 5, par 7; The system outputs controls steering and acceleration of the vehicle. The system must output driving torque to control this system. It would be obvious to combine with the teachings of Lee to control the vehicle based on the acceleration profiles Lee creates to control the vehicle for passenger comfort. )


Non-transitory computer readable medium (“a nonillustrated ROM, and a non-illustrated RAM to perform various processing based on the program stored in the ROM 10A is stored or based on the program loaded on the RAM.” Page 5 [0004]


It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Lee Et al. to include the teachings of as taught by Naoki to allow for a situation where “the accuracy in detecting an approximated curve is improved.” See at least paragraphs 0004 and 0008.

Neither Lee nor Naoki explicitly teach wherein the lateral acceleration av is set to gradually decrease in consideration of restoring force by which displacement of the steering angle returns to a neutral position of a steering wheel. However, Engineering Toolbox does teach

wherein the lateral acceleration av is set to gradually decrease in consideration of restoring force by which displacement of the steering angle returns to a neutral position of a steering wheel. (Lateral acceleration in this case is equal to the centripetal acceleration of the vehicle, the acceleration in the lateral direction. As found in Engineering toolbox, and well known in the art, centripetal acceleration is a= v^2/r. When the vehicle is exiting the turn, the radius is increasing from r of the curve toward infinity, which would be the radius of a straight line. As radius increases, the lateral acceleration gradually decreases to zero. Lateral acceleration decreasing while the steering wheel is returned gradually to the neutral position is well known in the art due to acceleration equations. Therefore in a case where a driver or driving program gradually decreases the steering angle to the neutral position, a practice well known in the art of driving to ensure a smooth and safe turn, the lateral acceleration will also always gradually decrease while the steering angle return to the neutral position.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Lee Et al. and Naoki to use the acceleration equation of Engineering toolbox to ensure rider comfort while moving through a turn by preventing unwanted jerk and motion. This action is well known in the art that when exiting a turn, the wheel should be gradually moved back to the center position, a practice well known in the art of driving to ensure a smooth and safe turn, the lateral acceleration will also always gradually decrease while the steering angle return to the neutral position.

Neither Lee, Naoki, nor Engineering toolbox explicitly teach wherein the maximum acceleration is based on the safety coefficient based on the properties of the vehicle However, Nagashima does teach

wherein Gmax is a maximum acceleration based on the properties of the vehicle during the third section and is determined based on the magnitude IGmaxl of the target acceleration and a safety coefficient a based on the properties of the vehicle, and the safety coefficient a is a value preset in consideration of a performance limit on the engine device installed in the vehicle. (“As discussed in detail below, the controller 40 can be configured to automatically limit the engine speed to a speed less than or equal to redline speed. A user interface 44 can be provided in electrical communication with the controller 40, and be configured to permit a user, such as a driver for an operator of the vehicle 12, to instruct the controller 40 to select any one or any combination of the oxygen delivery system (throttle), the fuel delivery system, and the ignition system to limit the engine speed. In some of these embodiments, the engine speed is limited to a speed that is less than or equal to the redline speed. However, other embodiments limit engine speed to other maximum speeds or to accomplish other results.” Col 5, 11-23 A vehicle accelerates when the engine outputs more power. This is done on modern internal combustion engines by increasing the revolution rate of the engine. The system is creating a maximum acceleration which the vehicle cannot accelerate over by limiting the revolution speed of the engine. The system is comparing the revolution limit to the ”redline” which is a revolution limit. It has created a safety coefficient of stating the revolutions cannot go over a certain amount of its perceived maximum which protect the engine by ensuring it stays within its performance limit on the vehicle. It states this value can be preset. The system is creating a maximum vehicle acceleration which is based on properties of the vehicle and a coefficient of safety regarding the preset performance limits of the vehicle. 



It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Lee Et al., Naoki, and Engineering toolbox to include the acceleration limiter of Nagashima to ensure the vehicle does not accelerate at a rate too great for the vehicle which would cause damage to the engine and vehicle. This would increase user satisfaction by preventing vehicle break downs and costly repairs. “limitations can be placed on engine speed to ensure that the vehicle does not travel faster than a certain maximum speed limit, such as 150 mph. Limiting engine speed may also mitigate or avoid engine damage that could occur due to high reciprocating speeds of various components of the engine, such as but not limited to the valve springs.” Col 1 15-21.


Neither Lee, Naoki, Engineering toolbox, nor Nagashima explicitly teach wherein Gmax=alGmaxl where a satisfies the range of 0<a<1. However, KTU Web renders obvious


wherein Gmax=alGmaxl where a satisfies the range of 0<a<1.


    PNG
    media_image1.png
    668
    1183
    media_image1.png
    Greyscale


The equation “Gmax=alGmaxl” which, as explained in the 112 rejection above, is valid only when Gmax equals zero, and therefore has been interpreted to mean that the maximum acceleration that the vehicle will move is a percentage (a) of the maximum possible acceleration of the vehicle at the third section point, is merely a factor of safety equation. The FOS equation shown in KTU Web above is merely a different way of writing the instant limitations equation. FOS is a widely used basic engineering design parameter to ensure that systems operate within a safe range of loads to ensure the system does not fail.


It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Lee Et al., Naoki, Engineering toolbox, and Nagahsima to include the acceleration limiter of KTU Web to ensure that the vehicle operates within a safe limit of its maximum. This ensures the vehicle will safety operate and improve reliability of the system. Additionally, factor of safety is a widely used and basic concept of design engineering “In the field of Design and Engineering, designers often follow a safety consideration to ensure reliable performance and good service of products. This video may help students to understand the basic concept of factor of safety calculation” [Video description]. By enacting a factor of safety to have the vehicle operate a percentage/ factor of safety below the engine’s maximum, the vehicles engine will see more reliable performance. The redline of the vehicle directly decides the possible acceleration of the vehicle at a given point.

Regarding claims 2 and 12
The combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web (Factor of Safety in Engineering Design Explained) as shown in the rejection above, disclosed the limitations of claims 1 and 11.
Lee Et al. further teaches:
Wherein the acceleration profile includes at least one of a longitudinal acceleration, a lateral acceleration, or a steering angle. (“This system uses GPS signals, a map database, vehicle speed, vehicle yaw rate and steering angle to provide a profile of the proper speed for a vehicle traveling around a curve” [0007];  “the system generates a desired speed profile for the curvature points… determine… vehicle is traveling too fast… system provides a command to decelerate the vehicle” [009]; “If the maximum lateral acceleration is limited to A.sub.y for driver comfort, then equation (4) can be written for a desired comfort speed” [0025])

Regarding claims 5 and 15
The combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web (Factor of Safety in Engineering Design Explained) as shown in the rejection above, disclosed the limitations of claims 1 and 11.
Lee Et al. further teaches:
Wherein calculating the target acceleration includes comparing a current speed of the vehicle with a speed limit of the curved road. (“The desired speed profile and the actual vehicle speed are compared to determine whether the vehicle is traveling too fast for the target speed at each profile point. If so, the system provides a command to decelerate the vehicle as it navigates around the curve.” [009])


Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web (Factor of Safety in Engineering Design Explained) in further view of  Saito Et al.  (U.S. Pub No. 20120209489).

Regarding claims 3 and 13:
The combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web (Factor of Safety in Engineering Design Explained), as shown in the rejection above, disclosed the limitations of claims 1 and 11.
Lee Et al. further teaches: 
Wherein the driving pattern corresponds to a trajectory of an acceleration vector defined by associating a lateral acceleration while the vehicle is turning right or left and a longitudinal acceleration while the vehicle is accelerated or decelerated. (“Although lateral dynamics of a vehicle is a primary factor in deciding the desired curve speed, there are many other defining factors, such as driver comfort level, posted curve speed limit, road condition, bank angle, vehicle characteristics and driver style that affect the desired vehicle speed. If the maximum lateral acceleration is limited to A.sub.y for driver comfort,” [025]) 

Although Lee does teach the association of lateral and longitudinal acceleration in regards to a driving pattern, as mapped above, Saito does explicitly teach: 

Wherein the driving pattern corresponds to a trajectory of an acceleration vector defined by associating a lateral acceleration while the vehicle is turning right or left and a longitudinal acceleration while the vehicle is accelerated or decelerated.  (“calculating vehicle longitudinal acceleration in accordance with vehicle lateral jerk …by decelerating when lateral acceleration increases as a corner (curve) is entered, the load on the front-wheel is increased due to the fictitious force” [009-0010])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web (Factor of Safety in Engineering Design Explained) to include the teachings of as taught by Saito to improve accuracy of driving “constantly imparting vehicle longitudinal acceleration in accordance with the lateral jerk generated with respect to the vehicle in such a manner may not necessarily result in control that reflects the driver's intent as s/he enters the curve” and to reduce the likelihood that “drivers may experience fear due to the high speed at curve entry” see at least paragraphs 0014-0015

Regarding claims 9 and 19: 
The combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web as shown in the rejection above, disclosed the limitations of claims 1 and 11.	

The combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web Does not explicitly teach: wherein controlling turning is performed to increase a magnitude of a lateral acceleration in a state in which a sum of the longitudinal acceleration and lateral acceleration is maintained constant. However, Saito does explicitly teach:

Wherein controlling turning is performed to increase a magnitude of a lateral acceleration in a state in which a sum of the longitudinal acceleration and lateral acceleration is maintained constant. (“calculating vehicle longitudinal acceleration in accordance with vehicle lateral jerk… decelerating when lateral acceleration increases as a corner (curve) is entered” [009-010]; “scene is assumed where a curve is entered with the cruise control switch turned On. The driver performs no accelerator or brake manipulations, and enters the curve with the speed held constant by cruise control.” [0117].   If longitudinal acceleration is decreased when lateral acceleration is increased when entering a turn, the sum of the magnitudes of acceleration are then maintained constant while the vehicle is approaching the turn. When velocity is kept constant while navigating a curve, then acceleration would be kept constant due to the equation                                
                                     
                                    a
                                    =
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            r
                                        
                                    
                                    )
                                
                            .)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, and KTU Web to include the teachings of as taught by Saito Et al. to improve accuracy of driving “constantly imparting vehicle longitudinal acceleration in accordance with the lateral jerk generated with respect to the vehicle in such a manner may not necessarily result in control that reflects the driver's intent as s/he enters the curve” and to reduce the likelihood that “drivers may experience fear due to the high speed at curve entry” see at least paragraphs 0014-0015


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Et al., Naoki, Engineering toolbox, Nagashima, KTU Web, and Saito in further view of Satoh (U.S. Pub No. 20190031191).

Regarding claims 4 and 14:
The combination of Lee Et al., Naoki, Engineering toolbox, Nagashima, KTU Web, and Saito as shown in the rejection above, disclosed the limitations of claims 3 and 13.	
Saito Et al. Further teaches: 
wherein the driving pattern includes: a turn pattern in which a size of the acceleration vector is maintained constant and a direction of the acceleration vector is changed along a circular trajectory; and an acceleration pattern in which the size and direction of the acceleration vector are changed along an oval trajectory; (“scene is assumed where a curve is entered with the cruise control switch turned On. The driver performs no accelerator or brake manipulations, and enters the curve with the speed held constant by cruise control.” [117]) Acceleration around a turn is represented by the equation                                
                                     
                                    a
                                    =
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            r
                                        
                                    
                                    )
                                
                            .  By keeping velocity of the vehicle constant while traveling on a curve, the acceleration is therefore maintained constant as well. Additionally, while traveling around a curve, the direction of the acceleration vector will always change along a circular trajectory. Finally, if the curve being followed is not a perfect circle, then the acceleration vector would instead follow an oval path.

Although Saito Et al. does teach (the) direction of the acceleration vector is changed along a circular trajectory; and an acceleration pattern in which the direction of the acceleration vector are changed along an oval trajectory, as mapped above. Satoh does explicitly teach: 

wherein the driving pattern includes: a turn pattern in which a size of the acceleration vector is maintained constant and a direction of the acceleration vector is changed along a circular trajectory; and an acceleration pattern in which the size and direction of the acceleration vector are changed along an oval trajectory; (“on the basis of a vehicle speed, satisfies a relationship in which a G-G diagram, which is a relationship between lateral acceleration and longitudinal acceleration, draws an arc” [012])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified The combination of Lee Et al., Naoki, Engineering toolbox Nagashima, KTU Web, and Saito. to include the teachings of as taught by Satoh to “ensures comfort and safety without a traffic lane deviation by changing the steering start point according to the shape of the road in the real environment.” See at least paragraph 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668